    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 1 of 23. PageID #: 1289




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


___________________________________
                                    :
FINANCIAL RESOURCES FEDERAL         :
CREDIT UNION,                       :
                                    :                               Civil Action No. 20-6180
                                    :                                       OPINION
                        Plaintiff,  :
                                    :
             v.                     :
                                    :
ALLOYA CORPORATE FEDERAL            :
CREDIT UNION; DIEBOLD               :
NIXDORF AND DIEBOLD,                :
INCORPORATED; J.P MORGAN            :
CHASE BANK, N.A. d/b/a CHASE        :
BANK; LOOMIS ARMORED, INC.;         :
BRINKS COMPANY; DUNBAR              :
ARMORED,                            :
                        Defendants. :
___________________________________ :

WOLFSON, United States Chief District Judge:

       Before the Court are three separate motions to dismiss plaintiff Financial Resources Federal

Credit Union’s (“Financial Resources” or “Plaintiff”) Amended Complaint, filed, respectively, by

defendants Diebold Nixdorf, Inc. and Diebold, Incorporated (collectively, “Diebold”); J.P. Morgan

Chase Bank, N.A. (“Chase”); Brink’s Company and Brink’s, Incorporated, as successor in interest

to Dunbar Armored, Inc., 1 (Brink’s Company and Brink’s Incorporated, collectively, “Brink’s

Defendants”) (Diebold, Chase, Brink’s Defendants collectively, “Moving Defendants”). 2 Diebold



1
      In 2019, Brink’s, Incorporated acquired Dunbar Armored, Inc., and in September of 2019,
Dunbar was formally dissolved into Brink’s, Incorporated. See ECF No. 29, Brinks MTD at 1 n.1.
2
       There are two additional defendants in this matter: Alloya Corporate Federal Credit Union
(“Alloya”) which has already been dismissed from this lawsuit, see ECF No.6, and Loomis
Armored, Inc., which has filed an Answer, but has not moved to dismiss.
                                                1
     Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 2 of 23. PageID #: 1290




also separately moves to transfer this action to the United States District Court for the Northern

District of Ohio, based on a contractual forum selection clause. For the following reasons,

Diebold’s motion to transfer is granted pursuant to 28 U.S.C. § 1404(a), and this entire matter is

transferred to United States District Court for the Northern District of Ohio.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In addressing Moving Defendants’ motions to dismiss, this Court must accept the

allegations from Plaintiff’s Complaint as true. See Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d

446, 457 (3d Cir. 2003); Dayhoff, Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996). Thus,

the facts recited below are taken from the Complaint and do not represent this Court’s factual

findings.

       Plaintiff Financial Resources is a federally-charted credit union, headquartered in

Bridgewater, New Jersey, and a member-bank of Alloya, a federally-chartered corporate federal

credit union, headquartered in Naperville, Illinois. Am. Compl. ¶¶1-3.

        Beginning in or around 2010, Plaintiff entered into a Managed Equipment and Services

Agreement (the “Services Agreement”) with Diebold, an Ohio corporation that “specializes in the

sale, manufacture, installation and service of self-service transaction systems, point-of-sale

terminals, physical security products, and software and related services for global financial, retail,

and commercial markets,” for the purpose of, inter alia, providing cash delivery and retrieval

services for Automated Teller Machines ( “ATMs”) owned by Plaintiff. Id. at ¶¶4,8. Among other

things, the Services Agreement provided:

               This agreement shall be governed by and construed in accordance
               with the laws of the State of New Jersey, excluding the conflicts of
               laws provisions thereof, and the federal laws of the United States of
               America applicable thereto. . . .The parties hereby consent and agree
               to submit to the exclusive jurisdiction of the Federal District Court
               for the Northern District of Ohio or the State courts of Common

                                                  2
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 3 of 23. PageID #: 1291




               Pleas sitting in Stark or Summit County, Ohio. The parties mutually
               acknowledge and agree that they will not raise, in connection with
               any suit, action or proceeding brought in any of the above referenced
               Courts, any defense or objection based upon lack of jurisdiction,
               improper venue, inconvenience of forum or the like. 3

ECF No. 12-2, Certification of Wilfred P. Coronato, Esq., Ex. A, Section 15.1.

       In 2013, Plaintiff also entered into a contractual relationship with Alloya, pursuant to which

Alloya would provide the physical cash for use in Plaintiff’s ATMs. Am. Compl. at ¶9. Pursuant

to their agreement, the credit or payment for the ATM cash that Diebold would transport to

Plaintiff’s ATMs would come from an account maintained by Plaintiff at Alloya (the “Transaction

Account”). Id. at ¶9. Plaintiff alleges that Alloya also maintained an account, or accounts, with

Chase Bank, which Alloya used to fill cash orders for the ATMs owned and/or operated by

Plaintiff. Id. at ¶5. According to Plaintiff, Alloya would withdraw the money from the Chase

account and that cash would be physically delivered to Plaintiff’s ATMs by Diebold and/or its

cash carrier subcontractors, such as Loomis and the Brink’s Defendants. Id. at ¶¶6, 9, 10. At the

time the cash deliveries were made, Diebold or its subcontractors, would also pick up deposits and

cash from the ATM. Id. at ¶11. Then, those deposits were delivered by Diebold, or one of its

subcontractors, to Alloya. Id. After receiving the delivery, Alloya would credit Plaintiff’s account

in the amount of the delivery. Id. Plaintiff further alleges that “[u]pon information and belief, the

cash would ultimately be returned to the account(s) at [Chase] from which the withdrawals of cash

were made.” Id. at ¶12. Beginning on or about May 22, 2014 and through December 22, 2015,



3
         The Services Agreement was not included as an exhibit to Plaintiff’s Complaint. However,
a court may consider documents that are “integral to or explicitly relied upon in the complaint” or
any “undisputedly authentic document that a defendant attaches as an exhibit to a motion to dismiss
if the plaintiff’s claims are based on the document” In re Rockefeller Ctr. Props., Inc. Sec. Litig.,
184 F.3d 280, 287 (3d Cir. 1999). Diebold provided the Services Agreement as an exhibit to their
motion to transfer, and Plaintiff did not object. Thus, the Court may consider the document on
this motion.
                                                 3
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 4 of 23. PageID #: 1292




however, something allegedly went awry; Plaintiff avers that it “did not receive proper credits or

reconciliation of its . . . Transaction Account via Alloya, at Defendant Chase Bank for cash and

cash deposits that were retrieved by Defendant Diebold, or one of its subcontractors, when

deliveries were made to Plaintiff’s ATMs.” Id. at ¶13. Specifically, Plaintiff alleges that the

following transactions are unaccounted for:

           •   On May 22, 2014 and again on May 26, 2014, FRFCU’s records
               show that it had only one order/replenishment for ATM 42520059.
               Nevertheless, it was debited (i.e. cash being taken from its account)
               twice, each time for $60,000 - and was provided with confirmation
               #4216458 dated 5/22/2014 and confirmation #4226292 dated
               5/26/2014.
           •   On Sept. 25, 2014, FRFCU’s records show missing credits/deposits
               on the deposit pulls of $3,019 and residual removal of $66,400 for
               ATM 42520002 (totaling $69,419), however, no credits were posted
               to FRFCU’s account for this balancing.
           •    On December 22, 2014 – FRFCU’s account was debited $20,000 for
               ATM 42520040 and $60,000 for ATM 42520052 – and provided
               confirmation/transaction #s 6093239 and 6329772– but the cash was
               never received in these machines, nor were the funds returned to
               FRFCU’s account.
           •    On February 9, 2015 FRFCU was debited $86,000 for - ATM
               42520002 and was provided with confirmation #6483048. It was
               subsequently determined by FRFCU, and confirmed by Diebold that
               the funds were picked up by Diebold’s subcontractor in error and that
               the funds would be returned. Upon information and belief, the funds
               were not, however, returned.
           •   On February 11, 2015, FRFCU was debited $76,000 for ATM
               42420014 – and received confirmation/transaction #6494494
               however, the funds were never received in FRFCU’s machine, nor
               were the funds returned to FRFCU’s account.
           •    On September 8, 2015, FRFCU was debited $66,000 for ATM
               42520028 – and received confirmation #8491672 - however, only
               $32,000 was replenished to the ATM.
           •   On December 22, 2015, the sum of $96,000 was debited two times
               from FRCFU’s bank account - with confirmations #9444376 and
               #95536540 – however ATM 42520015 received only one $96,000
               deposit. There is not a record of the second $96,000 deposit being
               made to any FRFCU ATM, nor is there a record of said funds being
               credit back to FRFCU’s account.



                                                4
      Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 5 of 23. PageID #: 1293




The amount of those funds totals $503,419. Id. at ¶15. After discovering the discrepancies,

Plaintiff demanded that Diebold and Alloya provide records and account for the missing funds.

Id. at ¶16. Neither entity fulfilled Plaintiff’s request. Id.

        Subsequently, on February 28, 2019, Plaintiff filed the instant Complaint in New Jersey

state court, which was removed to this Court by Alloya, asserting a conversion claim against all

defendants and seeking an equitable accounting with respect to the missing funds. See Am.

Compl., Count One and Two. Thereafter, Moving Defendants filed their respective motions to

dismiss. See ECF Nos. 13, 22, 29. Diebold also moved to transfer this matter, pursuant to 28

U.S.C. § 1404(a), in order to enforce the forum selection clause in the Services Agreement. See

ECF No. 12. Plaintiff opposes all four motions. Because I grant Diebold’s transfer motion, I deny

all the motions to dismiss without prejudice.

II.     STANDARD OF REVIEW

        A district court may transfer any civil action to any district where the action might have

been brought in the interests of justice and for the convenience of the parties and witnesses. 28

U.S.C. § 1404(a). The function of Section 1404(a) is “to prevent the waste of ‘time, energy, and

money’ and to ‘protect litigants, witnesses and the public against unnecessary inconvenience and

expense.’” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). The transfer decision is usually

within “the sound discretion of the trial court.” Teva Pharmaceuticals USA, Inc. v. Sandoz Inc.,

No. 17-275, 2017 WL 2269979, at *4 (D.N.J. May 23, 2017); Days Inns Worldwide, Inc. v. RAM

Lodging, LLC, No. 09–2275, 2010 WL 1540926, at *2 (D.N.J. April 14, 2010); Cadapult Graphic

Sys. v. Tektronix, Inc., 98 F. Supp. 2d 560, 564 (D.N.J. 2000). Moreover, where “venue is proper

for one defendant but not others, a district court may sever and transfer the claims as to any

defendant ... and retain the remainder of the claims.” High 5 Games, LLC v. Marks, No. 13-7161,



                                                   5
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 6 of 23. PageID #: 1294




2019 WL 3761114, at *12 (D.N.J. Aug. 9, 2019); see also D’Jamoos v. Pilatus Aircraft Ltd., 566

F.3d 94, 110-11 (3d Cir. 2009). “When the parties have agreed to a valid forum-selection clause,”

however, the Supreme Court has held that “a district court should ordinarily transfer the case to

the forum specified in that clause.” Atlantic Marine Coast. Co., Inc. v. U.S. Dist. Court for the

Western Dist. of Texas, 571 U.S. 49, 62 (2013). In such a case, a court must (1) give no weight to

the forum preferred by “the party defying the forum-selection clause”; (2) deem the private

interests to “weigh entirely in favor of the preselected forum”; and (3) analyze the public interests

only. Id. at 63-64. However, Atlantic Marine does not govern where a case includes multiple

defendants, only some of whom are bound by the forum selection clause. See In re: Howmedica

Osteonics Corp., 867 F.3d 390 (3d Cir. 2017). Rather, where a plaintiff brings the same claims

against multiple defendants, but only the plaintiff and some defendants contracted to a specific

forum, the Third Circuit has established a four-step analytical framework to determine if the court

should retain all claims, transfer all claims, or sever and transfer only the claims subject to the

forum selection clause. Id.; see also In re McGraw-Hill Glob. Educ. Holdings LLC, 909 F.3d 48,

69–70 (3d Cir. 2018) (explaining that Howmedica “announced an analytical framework to

determine how forum selection clauses affect the § 1404(a) transfer analysis where the case

involves both ‘contracting parties,’ i.e., those bound by a forum selection clause and thus subject

to the presumption of Atlantic Marine, and ‘non-contracting parties,’ i.e., those not bound by a

forum selection clause and whose private interests therefore must still be considered.”).

        First, “the court assumes that Atlantic Marine applies to parties who agreed to forum-

selection clauses and that, ‘[i]n all but the most unusual cases,’ claims concerning those parties

should be litigated in the fora designated by the clauses.” Howmedica, 867 F.3d at 404 (quoting

Atlantic Marine,571 U.S. at 66). Second, a court must analyze “private and public interests



                                                 6
       Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 7 of 23. PageID #: 1295




relevant to non-contracting parties, just as when adjudicating a § 1404(a) transfer motion involving

those parties in the absence of any forum-selection clauses.” Id.; see also J umara v. State Farm

Ins. Co., 55 F.3d 873, 879-80 (3d Cir. 1995). If the First and Second steps point to the same forum,

“then the court should allow the case to proceed in that forum, whether by transfer or by retaining

jurisdiction over the entire case, and the transfer inquiry ends there.” Howmedica, 867 F.3d at

404. However, “ if the Step One and Step Two analyses point different ways,” then the court

proceeds to Step Three and considers severance. Id. At the Fourth Step, the court exercises its

discretion to determine the appropriate outcome. Id. The Howmedica analysis can be “different

and rather complex” depending on the context of the case. Ford v. EF Explore America, Inc., No.

18-2800, 2018 WL 6050671, at *1, *4 (D.N.J. Nov. 19, 2018).

III.     DISCUSSION

         a. Diebold’s Motion to Transfer

         Diebold seeks to enforce the forum selection clause in the Services Agreement by moving

to transfer this matter to the Northern District of Ohio, pursuant to 28 U.S.C. § 1404(a). See

generally ECF No. 12, Diebold Transfer Mot. Although they differ regarding the outcome of the

analysis, the parties agree that the Third Circuit’s framework from In re Howmedica governs the

instant transfer motion. ECF No. 26, Diebold Transfer Reply Br. at 5; ECF No. 21, Pl. Transfer

Opp at 4-5.

         Diebold argues that the existence of an enforceable forum selection clause weighs heavily

in favor of transfer and that since “this dispute is primarily centered on the parties’ contractual

relationship, there is no overriding public interest involved that can overcome the weight of the

forum-selection clause.” Id. at 4. Further, Diebold emphasizes that most of the factors either

weigh in favor of transfer, or are neutral. Id. First, Diebold argues that “there exists a presumption



                                                  7
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 8 of 23. PageID #: 1296




that Plaintiff’s claims against Diebold should be litigated in the Northern District of Ohio pursuant

to the forum selection clause.” Id. at 6-7. Second, Diebold asserts that, transfer is appropriate

because the first two steps of the Howmedica framework both weigh in favor of transfer, and thus,

there is no need to proceed to Step Three. Id. at 10. However, Diebold contends that if the Court

finds it necessary to proceed to the third step, severance is appropriate. Id.

        Plaintiff opposes Diebold’s transfer motion arguing that the forum selection clause between

it and Diebold “cannot be enforced as the litigation involves defendants who were not parties to

the contract.” Pl. Transfer Opp. at 3. Plaintiff argues that with respect to the non-signatory

defendants, both their private and the public interest weigh against transfer. Id. at 4-5. Further,

Plaintiff argues that severance would be impractical, and thus, this Court should exercise its

discretion to retain this case. Id. at 9-11.

            A. Step One: The Forum Selection Clause

        Here, the Services Agreement requires the parties to “to submit to the exclusive jurisdiction

of the Federal District Court for the Northern District of Ohio or the State courts of Common Pleas

sitting in Stark or Summit County, Ohio.” Neither Plaintiff nor Diebold dispute the validity of the

forum selection clause, or whether Plaintiff’s claims fall within the scope of the clause. Nor have

the parties argued that this is the type of “unusual” case where the forum selection clause should

be disregarded. See Atlantic Marine,571 U.S. at 66; see also Foster v. Chesapeake Ins. Co., 933

F.2d 1207, 1219 (3d Cir.1991) (Forum selection clauses are “prima facie valid and should be

enforced unless enforcement is shown by the resisting party to be unreasonable under the

circumstances,” or obtained by “fraud, undue influence, or overweening bargaining

power”(internal quotation marks and citation omitted)). Thus, at Step One, the appropriate venue

for the claims between Plaintiff and Diebold, the only signatories to the Services Agreement, and


                                                  8
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 9 of 23. PageID #: 1297




thus, the only parties bound by the forum selection clause, is the United States District Court for

the Northern District of Ohio. 4 However, the other defendants to this action – Chase, the Brink’s

Defendants, and Loomis Armored, Inc., – are not parties to the Services Agreement. Accordingly

I must proceed to Step Two of the Howmedica framework and analyze their private and public

interests. Howmedica, 867 F.3d at 404; see also Sweet Charlie's Franchising, LLC v. Sweet Moo's

Rolled Ice Cream, LLC, No. 19-4618, 2020 WL 3405769, at *4 (E.D. Pa. June 19, 2020) (finding

that the forum selection clause should be enforced between the parties to the contract and

proceeding to Step 2 of the Howmedica framework because the remaining defendants were not

bound by the forum selection clause).

           B. Step Two: Private Interests and Public Interests of the Non-Contracting
              Parties, and Public Interests

       At Step Two, the Court “must weigh the private interests relevant to the parties who have

not signed any forum-selection clause, in addition to any applicable public interests.” Howmedica,

867 F.3d at 407; see also Jumara, 55 F.3d at 879. If, on balance, this step points to the same forum

as Step One, then the Court ends the analysis, and enforces the forum-selection clause. See

Howmedica, 867 F.3d at 404 (“[I]f the Step One and Step Two analyses point different ways, then

the court considers [Step Three].”); Piazza Family Trust II. v. Ciarrocchi, No. 17-1704, 2017 WL

5146007, at *7 (E.D. Pa. Nov. 6, 2017) (“Because steps one and two point to different forums, we

move to step three.”); Ford, 2019 WL 3492211, at *6 (“Because steps 1 and 2 favor transfer, I

need not carry the analysis any farther.”).

                   1. The Private Interest Factors.




4
        While the forum selection clause provides that the courts of Common Pleas sitting in Stark
or Summit County, Ohio as alternate venues, this court can only transfer this matter to another
federal district court.
                                                 9
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 10 of 23. PageID #: 1298




          Under Section 1404(a), a court should consider the following private factors:

          (1) plaintiff's forum preference as manifested in the original choice; (2) the
          defendant’s preference; (3) whether the claim arose elsewhere; (4) the
          convenience of the parties as indicated by their relative physical and
          financial condition; (5) the convenience of the witnesses - but only to the
          extent that the witnesses may actually be unavailable for trial in one of the
          fora; and (6) the location of books and records (similarly limited to the
          extent that the files could not be produced in the alternative forum).

Danka Funding, L.L.C. v. Page, Scrantom, Sprouse, Tucker & Ford, P.C., 21 F. Supp. 2d 465, 474

(D.N.J. 1998) (citing Jumara, 55 F.3d at 879) (internal quotations omitted). I find that all of these

factors are largely neutral, and weigh neither for nor against transfer.

          Diebold argues that the non-contracting parties’ private interests weigh in favor of transfer.

Diebold contends that based on the location of the parties, “there is no forum that is convenient to

everyone,” and the “non-contracting [d]efendants, all of which are from out-of-state, would not

suffer any inconvenience from litigating in Ohio.” Diebold Transfer Reply Br. at 7. In that regard,

Diebold notes that none of the non-contracting defendants opposed its transfer motion. Id. Further,

Diebold asserts that the location of the ATMs is immaterial, rather the relevant inquiry is where

Diebold’s books and records regarding the relevant transactions are located, which is in Ohio. Id.

at 7-8.

          In response, Plaintiff argues that the private interest factors weigh against transfer because

the claims arose in New Jersey, and “[t]he Automated Teller Machines (ATMs) that are material

to this matter” as well as “[w]itnesses with knowledge as to these transactions” are located in New

Jersey.” Pl. Transfer Opp. at 7. Moreover, to the extent defendants may have witnesses located

elsewhere, Plaintiff asserts that Diebold has “not argue[d] that witnesses would we unavailable in

New Jersey or the documents could not be produced in New Jersey.” Id.




                                                   10
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 11 of 23. PageID #: 1299




       Here, the bulk of the private interest factors are either in equipoise or inapplicable. As an

initial matter, Plaintiff’s forum preference is inapplicable, because the Court is only required to

analyze the private interests of the non-parties to the forum selection clause, i.e., Chase, Loomis,

and Brink’s Defendants. Howmedica, 867 F.3d at 401(“courts at Step Two should consider the

private and public interests of the parties who have not signed a forum-selection agreement.”

(emphasis added)).

       Further, both the convenience of the non-contracting parties and the witnesses are in

equipoise and weigh neither for nor against transfer. None of the non-contracting defendants are

citizens of New Jersey; indeed, the only party with any connection to New Jersey is Plaintiff. The

non-contracting Defendants are purportedly citizens of different states: Chase is a citizen of Ohio,

Notice of Removal ¶7; Loomis is a citizen of Texas, id. at ¶44; and Brink’s Defendants are citizens

of Virginia and Maryland, id. at ¶¶50, 55. Thus, regardless of the forum, the non-contracting

defendants, other than Chase, would be required to travel either to New Jersey or Ohio in order to

participate in the litigation. Since none of those Defendants have opposed Diebold’s motion or

represented that they are incapable of doing so, it appears that all of the parties are fully capable

of traveling between the relevant states. Accordingly, this factor is largely neutral, and with respect

to Chase, weighs slightly in favor of transfer to Ohio.

        The convenience of the witnesses may also be considered, but “only to the extent that the

witnesses may actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879; see

also Days Inns Worldwide, Inc. v. Ram Lodging, LLC, No. 09-2275, 2010 WL 1540926, at *7

(D.N.J. Apr. 14, 2010) (finding that convenience of witnesses was neutral because “[t]here [was]

no evidence that any witnesses for either party would be totally unavailable to testify in either New

Jersey or Indiana as opposed to merely being inconvenienced by the distance”). Here, none of the



                                                  11
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 12 of 23. PageID #: 1300




non-contracting defendants has opposed Diebold’s motion. As such, there is no indication that

any of those defendants’ potential witnesses might be unavailable, or outside the subpoena power

of the Ohio district court. Indeed, if Plaintiff intends to take deposition testimony from one of the

non-contracting defendants’ employees, who will presumably be critical to proving Plaintiff’s

claims because they were the individuals with direct access to the allegedly converted funds,

Plaintiff would likely be required to travel to defendants’ places of business, regardless of the

lawsuit’s forum. See Fed. R. Civ. P 45(c)(1) (“a subpoena may command a person to attend a

trial, hearing or deposition . . . within 100 miles of where the person resides, is employed or

regularly transacts business in person”); see also Fed. R. Civ. P. 45(c)(1)(b)(i) (a subpoena may

command a party or a party’s officer to attend a trial, hearing or deposition, “within the state where

the person resides, is employed, or regularly transacts business in person”). Accordingly, this

factor is also in equipoise and weighs neither for nor against transfer.

       With respect to where the claims arose, the relevant inquiry for purposes of a transfer

motion is where is “the center of gravity of the dispute, its events and transactions.” See Park Inn

Int’l, L.L.C. v. Mody Enters., Inc., 105 F. Supp. 2d 370, 377 (D.N.J. 2000). Aside from identifying

Plaintiff’s location as New Jersey, the Complaint does not identify the physical locations where

the relevant events occurred, such as the contract negotiations between it and Diebold, which

Chase branch location the cash was withdrawn from, or where precisely the deposits retrieved

from the ATMs were transported. 5 Further complicating matters, Plaintiff does not know which

of the defendants is responsible for the alleged conversion, rendering it difficult to determine where




5
        Indeed, Plaintiff’s Complaint does not even identify the location of the ATMs at issue, and
only asserts that Plaintiff is a credit union headquartered in Bridgewater, New Jersey. In its
briefing on this motion, however, Plaintiff clarifies that all of its ATMs are located in New Jersey.
Pl. Transfer Opp. at 7 (“The [ATMs] that are material to this matter are all located in New Jersey.”).
                                                 12
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 13 of 23. PageID #: 1301




that harm arose. See - Lorven Techs., Inc. v. Insight Techs., Inc., No. 16-7397, 2017 WL 2670971,

at *5 (D.N.J. June 21, 2017) (explaining that when analyzing venue with respect to a conversion

claim, under New Jersey law, the focus is where the defendants’ refusal to return the allegedly

converted property occurred, and thus, “an out-of-state defendant's failure to return items to an in-

state plaintiff constitutes an omission that occurs where the defendant is located, not where the

plaintiff is located”). Some portion of Plaintiff’s claims clearly arose in in New Jersey, where

Plaintiff’s ATMs are located and were the allegedly converted funds were obtained. However,

some portion of Plaintiff’s claims also likely arose in Ohio, where two of the defendants, Chase

and Diebold, have their principal places of business. Indeed, Plaintiff alleges that cash was

withdrawn from an account at Chase to fill Plaintiff’s ATMs, and that cash was given to Diebold

or one of its cash carriers. Am. Compl. at ¶¶9-10. Then, while delivering the cash to Plaintiff’s

ATMs, Diebold, or one of subcontractors, would retrieve the deposits and deliver them to Alloya.

Id. at ¶11. Those deposits would ultimately be returned to Alloya’s account at Chase bank. Id. at

¶12. To the extent Plaintiff’s Complaint suggest that Chase may not have appropriately credited

its account, the events may have occurred in Ohio, where Chase is located. Thus, this factor is

neutral.

       The location of books and records and other physical evidence weighs slightly in favor of

New Jersey. Plaintiff's Complaint seeks an accounting of the missing funds from the defendant

entities, and many of the relevant documents are likely located where the majority of the entities

have their principal place of business and where they maintain their records. Given the prevalence

of electronically stored information and technological advances, documents or records can be

easily moved electronically to different venues, thus the location of the books and records is not

dispositive. Goldstein v. MGM Grand Hotel & Casino, No. 15-4173, 2015 WL 9918414, at *4



                                                 13
   Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 14 of 23. PageID #: 1302




(D.N.J. Nov. 5, 2015) (finding that the location of books and records did not “weigh[] in favor of,

or against, transfer because with the advent of new technological advances, these documents or

records can be easily moved electronically to different venues”).           However, Plaintiff has

represented that all of the relevant ATMs are located in New Jersey. Defendants may be inclined

to examine the ATMs, which, unlike the books and records, cannot easily be transported. Thus,

this factor weighs in favor of New Jersey.

       On balance, the private interest factors are largely neutral and do not definitively establish

that any one forum is clearly more convenient than another. In light of their varied citizenship,

there is no location which would be convenient for all of the parties, and it appears that the

Northern District of Ohio is no more convenient for the non-contracting parties than this Court.

However, because some portion of the claims arose in New Jersey, and non-movable physical

evidence is located here, the private interest factors weigh slightly in favor of New Jersey as the

more convenient forum.

                   2. The Public Interests Factors

       Next, I must analyze the public interest factors to determine whether they offset the “strong

presumption in favor of enforcing the forum-selection clauses.” Howmedica, 867 F.3d at

403 (quoting Atlantic Marine, 571 U.S. at 63). While there is no exhaustive list of public interest

factors, and the analysis is flexible and individualized based on the unique facts of each case,

see Lawrence v. Xerox Corp., 56 F. Supp. 2d 442, 450 (D.N.J. 1999), typical factors include:

               (1) the enforceability of the judgment; (2) practical considerations
               that could make the trial easy, expeditious, or inexpensive; (3) the
               relative administrative difficulty in the two fora resulting from court
               congestion; (4) the local interest in deciding local controversies at
               home; (5) the public policies of the fora; and (6) the familiarity of
               the trial judge with the applicable state law in diversity cases.

Jumara, 55 F.3d at 879-80.

                                                 14
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 15 of 23. PageID #: 1303




       Here, Diebold argues that public interest, including the “current state of congestion in [this

District]” and the interests of the non-contracting defendants’ home states, weighs in favor of

transfer. Diebold Transfer Reply at 8-9.

       On the other hand, Plaintiff argues that “familiarity of the trial judge with applicable state

law in diversity cases” would weigh against transfer of the matter to Ohio, because New Jersey’s

substantive law is applicable to this action. Pl. Transfer Opp. at 8. Plaintiff further argues that,

because New Jersey law is to be applied and the conduct at issue occurred in New Jersey, this

state’s interest in deciding local controversies at home, also weighs against transfer. Id.

       I find that the balance of the public interest factors weighs slightly against transfer, because

New Jersey law governs this matter, and New Jersey also has an interest in vindicating a harm to

one of its corporate citizens. As an initial matter, neither party has suggested that a judgment

rendered in one forum would not be enforceable in the other and, accordingly, this factor does not

weigh in favor of either forum. See Moore’s Federal Practice — Civil § 111.13 (“[W]hen both

forums are federal district courts, this factor has little relevance because it is unlikely that there

would be any significant difference in the difficulty of enforcing a judgment rendered by one

federal forum or the other.”).

         Here, both New Jersey and Ohio have some interest in deciding this case. Two of the

defendants are Ohio entities, and thus, Ohio has a local interest in regulating the conduct of its

corporations and individual citizens, which includes defendants Chase and Diebold and their

respective employees. However, New Jersey has a countervailing interest in protecting Plaintiff’s

interests as Financial Resources is a New Jersey entity. Indeed, New Jersey has an interest in

providing a forum for a business operating in its state to vindicate its rights, particularly where the

alleged wrongs may have occurred in the state. See Days Inns Worldwide, No. 09-2275, 2010 WL



                                                  15
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 16 of 23. PageID #: 1304




1540926, at *8 (finding that where two forums had an interest in a dispute, the state which was the

“center of gravity” had the “stronger local interest in the outcome”). Further, pursuant to the

parties’ choice of law provision, this matter is to be governed by New Jersey law. Accordingly,

these factors weigh against transferring venue.

        However, the administrative difficulties stemming from court congestion heavily support

transferring this matter. The district of New Jersey has a demonstrably heavier caseload than the

Northern District of Ohio. The most recent U.S. Court’s Statistics and Reports indicate that as of

March 31, 2019, there were 39,167 pending cases in New Jersey and 5,193 pending in the in the

District of Ohio. See U.S. Courts, Table C-1, “U.S. District Courts–Civil Federal Judicial Caseload

Statistics,”https://www.uscourts.gov/statistics/table/c-1/federal-judicial-caseload-

statistics/2020/03/31. The relative congestion of dockets in the two districts suggests that this

action is likely to proceed to trial, or otherwise reach its resolution, more efficiently in the Northern

District of Ohio than in this Court. Moreover, this District is facing a judicial emergency as a

result of long-standing judicial vacancies, which only further contributes to the court’s congestion.

See Ford., No. 18-2800, 2019 WL 3492211, at *6 (finding that court congestion weighed in favor

transfer because “the Administrative Office of the Courts has declared the District of New Jersey

to be in a state of judicial emergency, with weighted filings of 903 cases per judgeship, the second

highest in the nation. Of 17 allocated judgeship slots, 6 are vacant.”) Thus, this factor weighs in

favor of transfer.

        Having reviewed both the private and public interests of the non-signatories to the forum

selection clause, I find that the totality of the factors weighs slightly against transferring Plaintiff’s

claims against Chase, Brink’s Defendants, and Loomis Armored, Inc to the Northern District of

Ohio. Because that conclusion conflicts with Step One’s presumption that the claims against



                                                   16
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 17 of 23. PageID #: 1305




Diebold should proceed in Ohio, I must proceed to Step Three and consider the possibility of

severance. See Howmedica, 867 F.3d at 408.

           C. Step Three: Threshold Issues Related to Severance

       At Step Three, the Court considers threshold issues related to severance such as “the

presence of indispensable parties and defects in subject-matter jurisdiction, personal jurisdiction,

venue, or joinder.” Howmedica, 867 F.3d at 408. In some cases, severance of claims or parties

might be clearly warranted “to preserve federal diversity jurisdiction; to cure personal jurisdiction,

venue, or joinder defects; or to allow for subsequent impleader.” Id. at 404. Severance may also

be impossible in other situations, “such as when a party is indispensable under Federal Rule of

Civil Procedure 19(b).” Id. (citing Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 572–

73 (2004); Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 421–22 (3d Cir. 2010)). “If only

one outcome for resolving the transfer motion satisfies the constraints identified at this step, then

the court adopts that outcome and the transfer inquiry ends. But if more than one outcome satisfies

the threshold severance constraints, then the court continues to Step Four.” Corsentino v. Meyer's

RV Centers LLC, No. 20-03287, 2020 WL 4199744, at *9 (D.N.J. July 22, 2020)(citing

Howmedica, 867 F.3d at 404).

       Here, the parties’ arguments at Step Three only address the practicality of severance.

Plaintiff argues that “it would be a waste of resources to splinter the case and have the same facts,

witnesses and arguments heard in two different courts” and that it “also impractical to sever the

cases because this is a case involving conversion, where comparative fault would be apportioned

among the Defendants.” Pl. Transfer Opp. at 10. In response, Diebold contends that any risk of

duplicative litigation can be reduced through the use of procedural mechanisms “such as common

pre-trial procedures, video depositions, stipulations, etc., which can echo those used by judges in


                                                 17
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 18 of 23. PageID #: 1306




cases managed pursuant to multidistrict litigation statutes, and which can encompass joint oral

argument and bellwether trials if necessary and appropriate.” Diebold Transfer Mot. at 10 (quoting

Howmedica, 867 F.3d at 409).

                   1. Indispensable Parties

       Fed. R. Civ. P. 19(a)(1)(A) provides: “A person who is subject to service of process and

whose joinder will not deprive the court of subject-matter jurisdiction must be joined as a party

if…in that person's absence, the court cannot accord complete relief among existing parties.”

       Plaintiff indirectly suggests that severance is inappropriate because Defendants may be

jointly and severally liable where comparative fault is at issue. However, “the possibility of a

subsequent adjudication that may result in a judgment that is inconsistent as a matter of logic [does

not] trigger the application of Rule 19.” Fields v. Volkswagonwerk AG, 626 F.2d 293, 301 (3d

Cir. 1980) Indeed, “it is never necessary ... to join a joint tortfeasor as a defendant in an action

against other tortfeasors.” Rodin Props.-Shore Mall v. Cushman & Wakefield of Pa., 49 F.Supp.2d

709 (D.N.J.1999); see also K.J. ex rel. Lowry v. Div. of Youth & Family Servs., 363 F. Supp. 2d

728, 750 (D.N.J. 2005) (“As a matter of law, joint tortfeasors are not indispensable parties. “).

Accordingly, I find that find that no defendant is an indispensable party under Rule 19.

                   2. Personal Jurisdiction

       Here, neither party asserts that transferring this matter would create a defect with respect

to personal jurisdiction. Nor do I independently find that such a defect would exist. As an initial

matter, Diebold is incorporated in Ohio and is plainly subject to personal jurisdiction in that state.

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (explaining that corporations are subject to

general jurisdiction in their place of “incorporation and principal place of business.”) Even if it

were not, under the terms of the forum selection clause, Diebold has waived personal jurisdiction


                                                 18
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 19 of 23. PageID #: 1307




in Ohio. See Coronato Cert.., Ex. A, Section 15.1.(“the parties mutually acknowledge and agree

that they will not raise, in connection with any suit, action or proceeding brought in any of the

above referenced Courts, any defense or objection based upon lack of jurisdiction, improper venue,

inconvenience of forum or the like”). Similarly, Chase, one of the non-signatory Defendants,

maintains its “main office in the State of Ohio” and is also subject to personal jurisdiction there.

Notice of Removal at ¶35.

       Whether an Ohio court may exercise personal jurisdiction over Loomis and the Brink’s

Defendants, is a closer question; unlike Chase and Diebold, those defendants are not subject to

general jurisdiction in Ohio. However, they are both, arguably, subject to specific jurisdiction in

Ohio. Daimler AG, 571 U.S. at 127. Specific jurisdiction exists over a non-resident defendant

where the plaintiff's claim “arise[s] out of or relate[s] to the defendant's contacts with the forum.”

To examine whether specific jurisdiction exists, courts apply a three-part inquiry: (1) Defendant's

activities must be purposefully directed at the forum; (2) “[P]laintiff's claim[s] must arise out of or

relate to at least one of those specific activities”; and (3) The assertion of jurisdiction must be

reasonable or “otherwise comport[ ] with fair play and substantial justice.” Marten v. Godwin, 499

F.3d 290, 296 (3d Cir. 2007) (internal quotations and citations omitted). Here, the claims against

Loomis and Brinks Defendants both stem directly from their roles as the subcontractors for

Diebold, an Ohio entity.      During the events underlying this lawsuit, Loomis and Brink’s

Defendants were acting at the direction of an Ohio entity, subjecting them to personal jurisdiction

in that state. Loomis and Brink’s Defendants knowing involvement with the in-state defendant,

Diebold, is sufficient to support the exercise of personal jurisdiction in Ohio with respect to the

claims against them, all of which stem from that relationship. Moreover, personal jurisdiction is




                                                  19
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 20 of 23. PageID #: 1308




waivable, and the Court presumes, based on Loomis and Brink’s Defendants’ decision not to

oppose this motion, that they would not object to the exercise of personal jurisdiction in Ohio.

                    3. Venue

        For the purpose of establishing venue, “a defendant that is a corporation shall be deemed

to reside in any judicial district in which it is subject to personal jurisdiction at the time the action

is commenced.” 28 U.S.C. § 1391(c). Because all of the defendants are subject to personal

jurisdiction in Ohio, they are also subject to venue here. Furthermore, Ohio is where Plaintiff’s

funds were ultimately transmitted, and from where Diebold directed its subcontractor, thus, “a

substantial part of the events or omissions giving rise to the claim[s] occurred” in Ohio. 28 U.S.C.

§ 1391(b)(2)

        In sum, at Step Three, the Court may transfer all or some of Plaintiff's claims without

creating a jurisdictional defect, but it also may retain the whole case. Because any outcome satisfies

the threshold severance constraints, “in deciding where the whole case should proceed,” the Court

continues to Step Four. Howmedica, 867 F.3d at 404

        Having considered venue and personal jurisdiction considerations, it appears that

severance is neither clearly warranted nor clearly disallowed therefore, I proceed to Step Four and

select the appropriate forum based on a combination of interests.

            D. Step Four

        The inquiries at Steps One, Two, and Three of the Howmedica analysis present this Court

with three options: 1) transfer the entire case to the Northern District of Ohio, 2) retain the entire

case, here, in New Jersey, or 3)sever the claims against Diebold and transfer them to the Northern

District of Ohio, while retaining the claims against the non-signatories to the forum selection

clause. At Step Four, three considerations guide the analysis of which option should be selected:



                                                   20
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 21 of 23. PageID #: 1309




“efficiency, the non-contracting parties’ private interests, and Atlantic Marine’s directive that

courts should not ... disrupt the parties’ settled expectations embodied in forum-selection clauses

except when other factors overwhelmingly weigh against enforcing the [forum selection]

clause[].” Howmedica, 867 F.3d at 409 (internal quotation marks and citation omitted). The court

“can decline to enforce a valid forum selection clause only if [it] determine[s] the strong public

interest in upholding the contracting parties' settled expectations is ‘overwhelmingly’ outweighed

by the countervailing interest.” Pieazza Family, No. 17-1704, 2017 WL 5146007, at *8 (quoting

Howmedica, 867 F.3d at 408.).

       Here, I find that the interest of efficiency is best served by transferring this case, in its

entirety, to the Northern District of Ohio. As an initial matter, severance would constitute a waste

of resources and impede judicial efficiency. Here, Plaintiff has brought the same two claims

against all of the parties: conversion and a request for an accounting, which all stem from the same

set of facts, and a situation which plainly supports litigating all of the claims in a single district.

See Cont'l Grain Co. v. The FBL–585, 364 U.S. 19, 26,(1960) (“To permit a situation in which

two cases involving precisely the same issues are simultaneously pending in different District

Courts leads to the wastefulness of time, energy and money that § 1404(a) was designed to

prevent.”). Critically, Plaintiff’s claims against all of the Defendants, except for Chase, stem

directly from its contract with Diebold, as all of the other non-signatory defendants are Diebold’s

subcontractors. Further, the nature of Plaintiff’s allegations are such that the claims against each

of the defendants are inextricably intertwined, because Plaintiff allegedly cannot discern whether

the funds were taken by Diebold or one of its subcontractors, en-route to the funds’ destination or

whether the discrepancy is an accounting error by Alloya or Chase, which also supports litigating

the claims in tandem. Moreover, one of the non-signatories to the forum selection clause, Loomis,



                                                  21
    Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 22 of 23. PageID #: 1310




has asserted a cross-claim against all of its co-defendants, further supporting the adjudication of

all of the claims in a single forum. See ECF No. 35, Loomis Amended Answer.

       Further, any prejudice that transfer would create with respect to the private interests of the

non-parties to the forum selection clause, is minimal, at best. Here, as described above the private

interests of Loomis, Chase, and Brink’s Defendants were largely neutral or in equipoise, and weigh

only very slightly against transfer, primarily because a portion of the events giving rise to the

claims occurred here and this is where Plaintiff’s ATMs are located. The non-contracting

defendants are incorporated and have their principal places of business in various states, including

Ohio, not New Jersey. Regardless of the forum, the non-contracting defendants, other than Chase,

would be required to travel either to New Jersey or Ohio in order to participate in the litigation,

and New Jersey is no more convenient for them than Ohio. Diebold’s interest in upholding the

contracted-for forum selection clause strongly outweighs the minimal interests of the non-

contracting Defendants in having this matter heard in New Jersey. As noted, supra, none of those

defendants chose to oppose Diebold’s motion to transfer this matter.

       I recognize that, to a certain degree the “local interest in having localized controversies

decided at home” and the application of New Jersey law weigh in favor of maintaining the

litigation in this District. However, as explained, supra, Plaintiff’s claims are not wholly a local

controversy, and Ohio also has an interest in the adjudication of this dispute. That said, I find that

the public interest in judicial efficiency, particularly in light of the judicial emergency facing this

District and “the strong public interest in upholding the contracting parties’ settled expectations is

[not] overwhelmingly outweighed by the countervailing interests.”                  Howmedica, 867

F.3d. at 405 (internal quotation marks and citation omitted); see also Sweet Charlie's Franchising,

No. 19-4618, 2020 WL 3405769, at *5 (finding that judicial efficiency would be best served by



                                                  22
      Case: 5:21-cv-00219-DAP Doc #: 42 Filed: 01/27/21 23 of 23. PageID #: 1311




transfer of entire case, were severance would result in duplicative proceedings and the burden on

non-contracting parties was “not enough to overcome the forum selection clause and the resulting

strong presumption in favor of the [transferee court].”). Ultimately, granting Diebold’s motion to

transfer and transferring all of the claims is the best solution because it both honors the forum

selection clause, and poses minimal prejudice to the non-contracting parties’ private interests.

Exercising my discretion under Section 1404(a), I find that the interests of justice are best served

by transferring this action to Ohio pursuant to the forum selection clause in the Services

Agreement.

        Because I find that transfer is warranted, I will not address Diebold, Chase, or Brink’s

Defendants’ respective motions to dismiss for failure to state a claim. The parties may renew their

motions in the Northern District of Ohio.

IV.      CONCLUSION

        For the reasons set forth above, Defendants' Motion to Transfer is GRANTED and this

matter is transferred to the United States District Court for the Northern District of Ohio. Diebold,

Chase, and Brink’s Defendants’ respective motions to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) are all DENIED without prejudice, with the right to refile such motions in the

transferee court.




Dated: January 27, 2021                                              s/ Freda L. Wolfson

                                                                     Freda L. Wolfson
                                                                     U.S. Chief District Judge




                                                 23
